Citation Nr: 1111181	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 1970 rating decision that failed to assign separate compensable evaluations for left flank laparotomy, left ulnar, status post colostomy, and right and left thigh and buttock scars.  

2.  Entitlement to an evaluation in excess of 40 percent for lumbar strain with degenerative arthritis (formerly rated to include degenerative changes at T3-4 and T7-8).  

3.  Entitlement to an evaluation in excess of 40 percent for shell fragment wounds (SFWs) of the right posterior thigh and buttock with scars and bursitis of the right hip, involving Muscle Groups (MGs) XIII and XVII, from the date of the initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 30 percent for SFWs of the left posterior thigh and buttock with scars and bursitis of the left hip, involving MGs XIII and XVII, from the date of the initial grant of service connection .  

5.  Entitlement to an evaluation in excess of 10 percent for cervical spondylosis with degenerative disc disease, from the date of the initial grant of service connection.  

6.  Entitlement to an initial compensable evaluation for degenerative changes at 
T3-4 and T7-8.  

7.  Entitlement to an initial compensable evaluation for C-8 radiculopathy of the left upper extremity.  

8.  Entitlement to a separate evaluation for moderate impairment of the left shoulder, involving MG I.  

9.  Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance (A&A) at the rate between 38 U.S.C.A. § 1114(n) and (o).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in February 2003, March 2004, and February 2005.  In July 2007, a hearing was held at the RO before the undersigned and a transcript of that hearing is of record.  In April 2008, the Board, in part, remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  The record reveals that the AMC complied with the Board's remand directives and the case is now ready for appellate review.  

Further, in a rating action in August 2009, the RO found that there was CUE in a May 1997 rating decision that failed to grant service connection for SFWs to the Veteran's right and left posterior thigh and buttock involving MGs XIII and XVII with scars, and in a February 2005 rating decision that failed to assign a separate evaluation for degenerative changes of the thoracic spine at T3-4 and T7-8.  The RO also found that there was no CUE in a November 1970 rating decision that failed to assign separate evaluations for multiple scars, including left flank laparotomy, left ulnar, status post colostomy, and right and left thigh and buttock scars.  The RO also denied the Veteran's claim for a separate evaluation for a muscle injury of the left shoulder, involving MG I.  At that time, the RO assigned 40 and 30 percent evaluations for the muscle injuries of the right and left thigh and buttocks, respectively, and a separate noncompensable evaluation for degenerative changes of the thoracic spine at T3-4 and T7-8.  The Veteran expressed dissatisfaction with the August 2009 rating decision with respect to these issues and perfected a timely appeal as to these matters.  

The issues of increased ratings for lumbar, thoracic and cervical spine disabilities, C-8 radiculopathy of the left upper extremity, a separate rating for the left shoulder disability, and a higher level of SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  A November 1970 rating decision, in part, granted service connection for laparotomy and left flank scars, and residuals of a colostomy, each rated noncompensably disabling, and left ulnar nerve palsy with scars on the left arm, rated 10 percent disabling.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal; and that rating decision is final.  

2.  The November 1970 rating decision was supported by the evidence then of record and was consistent with VA laws and regulations then in effect.  

3.  Since the date on which service connection was effectuated, the Veteran's service-connected residuals of SFWs to the right and left posterior thigh and buttocks with scars and bursitis of the hips, involving MGs XIII and XVII, include multiple, minute, scattered retained metallic fragment in the pelvic region and upper thighs, reduced muscle strength and tone, and intramuscular scarring productive of severe functional impairment.  


CONCLUSIONS OF LAW

1.  The November 1970 rating decision which, in part, granted service connection for laparotomy and left flank scars, residuals of colostomy, and left ulnar nerve palsy with scars on the left arm is final.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).  

2.  The November 1970 rating decision was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2010).  

3.  The schedular criteria for an initial increased evaluation to 50 percent, but no higher, for residuals of SFWs to the right posterior thigh and buttocks with scars and bursitis of the left hip, involving MGs XIII and XVII, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.73, Part 4, Diagnostic Code 5317-5313 (2010).  

4.  The schedular criteria for an initial increased evaluation to 50 percent, but no higher, for residuals of SFWs to the left posterior thigh and buttocks with scars and bursitis of the right hip, involving MGs XIII and XVII are met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.73, Part 4, Diagnostic Code 5317-5313.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2002 and November 2003 and in June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran also testified at a hearing before the undersigned at the RO in July 2007.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

To the extent that the Veterans Claims Assistance Act (VCAA) notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions and the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on his claims, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b) (2010), and the holding in Dingess/Hartman, 19 Vet. App. 473 (2006).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Lastly, the Board notes that the provisions of VCAA are not applicable to the claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

II. CUE

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995)

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen, 8 Vet. App. at 96.  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  See Fugo, 6 Vet. App. at 43-44.

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The Federal Circuit has held that "[w]here the veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied."  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).

Additionally, VA regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable law and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy, 9 Vet. App. at 57.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Effective February 1, 1990, Title 38, U.S.C. § 5104(b) requires the RO to specify, in each rating decision, the evidence considered and the reasons for the disposition; before that time, rating decisions generally lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); see also Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a final RO Decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  Id. at 421.  

Here, the Veteran's service treatment records show that he sustained a blast injury to both legs resulting in bilateral above the knee amputations, with multiple superficial fragment wounds to the left upper extremity, left flank and posterior buttocks from a booby trap explosion in October 1969.  The Veteran underwent exploratory laporatomy, which was negative, and a left lower quadrant loop colostomy was performed to help keep the wounds on the buttocks and stump clean and allow them to heal without complication.  The service treatment records show that the colostomy was closed in January 1970 and the fragment wounds were well-healed according to the Veteran's April 1970 separation examination record that also described two posterior and posteromedial scars running the entire length of the stumps to the groin and to the Scarpa's triangle.  

By rating action in November 1970, the RO, in pertinent part, granted service connection for palsy of the left ulnar nerve with scars on the left arm, rated 10 percent disabling, and laparotomy and left flank scars, and residuals of a colostomy, each rated noncompensably disabling, effective from October 13, 1970, the day following the Veteran's discharge from service.  The Veteran was notified in writing of this decision and his appellate rights, and did not appeal.  Thus, this decision is final.  (The August 2009 rating decision recently granted service connection for residuals of SFWs to the right and left posterior thigh and buttocks involving MGs XIII and XVII with scars, effective from October 13, 1970.)  

Concerning the scar residuals from the fragment wounds and surgical procedures, the Veteran argues, in essence, that the regulatory provisions extant at the time of the 1970 rating decision were incorrectly applied in that he should have been assigned separate compensable evaluations for the residual scars.  

The criteria for rating the skin in 1970 were outlined in 38 C.F.R., Chapter 1, § 4.118, Diagnostic Codes (DCs) 7800 through 7818.  The potentially applicable diagnostic codes which would have provided a basis for the assignment of a separate scar rating were DCs 7803, 7804, and 7805; the remaining scar codes pertained to residual scars from burn injuries, skin disease such as, dermatitis, eczema, etc, and skin disorders from malignant or benign skin growths.  Under DC 7803, a 10 percent evaluation was assigned for superficial scars which were poorly nourished with repeated ulcerations.  DC 7804 provided for a 10 percent evaluation for scars that were tender and painful on objective demonstration.  DC 7805 directs the evaluator to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (1970).   

In this case, the medical evidence of record at the time of the November 1970 rating decision did not show that any of the scars in question were poorly nourished with repeated ulcerations or were tender and painful on objective demonstration.  Nor were there any clinical findings referable to limited function due to the scars in question.  Parenthetically, the Board notes that the objective findings on VA muscle examination in July 2009 revealed that none of the scars on the Veteran's buttocks were unstable or painful.  As there was no medical evidence on record showing that any of the scars in question met the criteria for a separate evaluation under the applicable rating code for a skin disorder, the Board finds there was a tenable basis for the RO's decision not to assign separate ratings.  

In sum, the Board does not find that the statutory or regulatory provisions extant at the time of the November 1970 rating decision were incorrectly applied by the RO.  Although the Veteran clearly disagrees with how the facts were weighed and evaluated at the time of that decision, such disagreement is not tantamount to CUE.  The failure to apply, or apply correctly, an applicable law or regulation must be shown undebatably.  While the Board is sympathetic to the injuries the Veteran sustained in defense of our country, it has not been shown that the RO made an undebatable error in the November 1970 rating decision.  

Given the foregoing, the Board finds that the conflict over the interpretation of the facts presented in November 1970 is insufficient to rise to the level of CUE, as it is noted that the error must be of such significance as to be undebatable.  Damrel, 6 Vet. App. at 245 (1994); Russell, 3 Vet. App. 310 (1992).  As such, CUE in the rating decision of November 1970 has not been established, and that decision remains final.  


III. Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The criteria for the evaluation of residuals of healed wounds involving muscle groups are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaint, and the objective findings.  While it is noted that 38 C.F.R. § 4.56 describes muscle damage in terms of injury due to a single bullet, small shell, or shrapnel fragment, the underlying principle is the same regardless of the nature of the injury.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  The classification of muscle damage is provided, in pertinent part, as follows.  

A moderate disability of muscles involves a through-and-through or deep penetrating wound by a short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residual of debridement or with prolonged infection.  There must be evidence of hospitalization for treatment of the wound in service and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings are entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There must be evidence of hospitalization for a prolonged period in service for treatment of the wound.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  There must additionally be evidence of unemployability because of the inability to maintain work requirements, if present.  The objective findings are entrance and, if present, exit scars which are relatively large and so situated as to indicate a track of a missile through important muscle groups.  There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  

A severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The following, if present, are also signs of severe muscle damage: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).

The Veteran's SFWs of the right and left posterior thighs involving MGs XIII and XVII are currently assigned 40 and 30 percent disability ratings, respectively, under DC 5317-5313.

The diagnostic codes involved in rating the muscles included in the anatomic region of the pelvic girdle and thigh include DCs 5313 through 5318.  38 C.F.R. § 4.55(b) (2010).

Diagnostic Code 5313 pertains to Muscle Group XIII.  Muscle Group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee.

Under DC 5313, a 30 percent disability rating is warranted where the disability is moderately severe, and a maximum 40 percent disability rating is assigned when the disability is severe.  38 C.F.R. § 4.73, DC 5313.

Diagnostic Code 5317 pertains to Muscle Group XVII.  Muscle Group XVII includes the muscles involved in extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of the fascia lata and iliotibial band, acting with Muscle Group XIV in postural support of body steadying of the pelvis upon the head of the femur and condyles of the femur on the tibia.

Under DC 5317, a 40 percent disability rating is warranted where the disability is moderately severe, and a maximum 50 percent disability rating is warranted when the disability is severe.  38 C.F.R. § 4.73, DC 5317.

As indicated above, the Veteran sustained shell fragment injuries to both legs with multiple fractures and superficial femoral artery injury resulting in bilateral above the knee amputations from a booby trap explosion in October 1969.  When admitted to Valley Forge General Hospital in early November 1969, both stumps were wide open with large wounds on the posterior aspects of both thighs which were markedly edematous and painful.  The Veteran was placed into bilateral skin traction and silver nitrate wet to dry dressings were utilized on the open wounds.  The Veteran continued on this treatment until the edema had markedly resolved and subsequently underwent debridement and closure of the longitudinal posterior wound on the right thigh in late November 1969.  The wounds healed well and he was fitted with bilateral prosthesis in January 1970.  However, the stumps softened and the distal and posterior scars were deeply indented and adherent to the bone resulting in pain from hypertrophic bone formation at the ends of both femurs, and underwent revisions on both stumps without complication in April 1970.  The postoperative period was uncomplicated and the prostheses were refitted.  

The Veteran's separation examination in April 1970 describes two posterior and posteromedial scars running the entire length of the stumps to the groin and to the Scarpa's triangle.  There was an area of anesthesia in the distribution of the medial femoral cutaneous nerve.  The right stump measured 14 inches from the greater trochanter to the palpable end of the femur and the left stump was 14 inches in length.  

A May 1971 VA examination report indicates that the Veteran ambulated with crutches and bilateral above the knee prostheses, but did not include any specific findings or abnormalities concerning his service-connected SFW injuries.  Similarly, a VA outpatient note in February 1973, indicates that the Veteran was refitted with new prostheses, but did not provide any pertinent findings concerning his SFW injuries.  The evidence of record showed that the Veteran had problems ambulating with his prostheses around 1990, and underwent stump revision on the left knee in October 1990.  

As indicated above, the classification of muscle damage provides, in part, for severe disability from a through-and-through or deep penetrating wound when there is shattering bone fracture with extensive debridement and prolonged infection.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The regulations also provide that x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile are additional signs of severe muscle injury.  

In this case, the service treatment records show that the Veteran sustained multiple fractures to both lower extremities resulting in bilateral above the knee amputations due to multiple low velocity metallic fragments from an exploding booby trap in Vietnam.  The Veteran suffered loss of deep fascia and muscle substance, was hospitalized for several months, and required extensive debridement and a second revision of both stumps.  While the service records include an account of the Veteran's hospital course and the surgical procedures, the reports do not provide any description of the extent or severity of muscle damage and, in fact, do not even identify which muscle groups were involved.  The muscle groups injured by the shell fragment wounds were identified on VA examination in July 2009 as involving MGs XIII and XVII.  At that time, the Veteran was also noted to have decreased strength in both lower extremities and loss of deep fascia and muscle substance.  

Given the facts in this case, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the medical evidence of record shows muscle damage to both legs in service involving MGs XIII and XVII, consistent with the criteria for a finding of severe muscle damage, under DC 5317.  Accordingly, an increased rating to 50 percent, but no higher, for residuals of SFWs to the right and left posterior thigh and buttock with scars and bursitis of both hips, involving MGs XIII and XVII is warranted, from the date of the initial grant of service connection.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).  






				(CONTINUED ON NEXT PAGE)

ORDER

As there was no CUE in the November 1970 rating decision that failed to assign separate compensable evaluations for left flank laparotomy, left ulnar, status post colostomy, and right and left thigh and buttock scars, the Veteran's appeal is denied.  

An increased evaluation to 50 percent, but no higher, for shell fragment wounds of the right posterior thigh and buttock with scars and bursitis of the right hip, involving MGs XIII and XVII is granted, from the date of the initial grant of service connection, subject to VA regulations pertaining to the payment of monetary benefits.  

An increased evaluation to 50 percent, but no higher, for shell fragment wounds of the left posterior thigh and buttock with scars and bursitis of the right hip, involving MGs XIII and XVII is granted, from the date of the initial grant of service connection, subject to VA regulations pertaining to the payment of monetary benefits.  


REMAND

The Veteran contends that he has chronic neck, thoracic and low back pain on a daily basis and believes that the evaluations currently assigned to his service-connected disabilities do not compensate him adequately for the degree of impairment due to the spinal disabilities.  The Veteran also reports numbness and pain radiating into his left hand and difficulty using his left arm.  

Concerning the issue characterized as a separate evaluation for moderate impairment of the left shoulder, involving MG I, the Board notes that the Veteran has not articulated any specific argument as to the basis for this claim.  Therefore, it is not clear to the Board whether he is asserting a claim of service connection for injury to MG I from the SFWs to his left arm in service or if he has additional disability of MG I from overuse due to being wheelchair bound because of his above-the-knee amputations.  In any event, the current medical evidence of record is insufficient to address this matter.  

The Board recognizes that the Veteran may not receive compensation for the same disability under different diagnoses.  38 C.F.R. § 4.14.  However, he is entitled to be evaluated under the diagnosis for the disability which provides the highest rating possible.  Therefore, if the Veteran has additional disability involving MG I which is found to be service related, he is entitled to be evaluated under the rating code which provides for the higher rating.  Therefore, additional development is necessary to determine whether he has a disability involving MG I and, if so, whether the disability is related to service or a service-connected disability.  

As to the remaining issues on appeal, the Board notes that the most recent VA examination of these disabilities was in 2003, more than eight years ago.  Furthermore, the reported findings were somewhat limited and did not include any information concerning the degree of functional impairment associated with the Veteran's disabilities of the spine under the holding in DeLuca v. Brown, supra.  A determination of the extent of functional loss is central to proper application of the rating criteria and requires a thorough examination.  38 C.F.R. § 4.40 states, in part, that it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Given the medical complexity of the Veteran's disabilities, and the many years since he was last examined by VA, the Board finds that further development of the record is required.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In light of the discussion above, and to ensure full compliance with due process requirements, the Board concludes that further development is necessary prior to appellate review of the Veteran's remaining claims.  The Board will, thus, defer consideration of his claim for a higher level of SMC pending completion of the requested action.  

Accordingly, the case is REMANDED to the AMC for the following action:  

1.  Contact the Veteran in writing and request that he identify all health care providers who treated or examined his spine and left upper extremity since March 2010 and, with his assistance, the RO/AMC should take appropriate steps to obtain copies of the medical records from the identified providers.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  Schedule the Veteran for VA orthopedic and neurological examinations by medical specialists with appropriate expertise (preferably physicians) to determine the current severity and all manifestations of his left upper extremity and cervical, thoracic, and lumbar spine disabilities.  All indicated tests and studies are to be performed and all clinical findings reported in detail.  The claims folders should be made available to the examiners for review and a notation to the effect that this record review took place should be included in their reports.  

The orthopedic examiner should respond to the following:  

a)  Note any limitation of motion in the left arm and cervical and thoracolumbar spine segments.  If feasible, the examiner should also report any limitation of motion in the thoracic spine.  

b)  Indicate whether the Veteran has any incapacitating episodes associated with his cervical, thoracic and lumbar spine disabilities and, if so, note the total duration of the episodes.  

c)  Indicate whether the cervical, thoracic and lumbar spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  

d)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the cervical, thoracic and lumbar spine is used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable, intermediate or unfavorable ankylosis due to pain on use or during flare-ups.  

The neurological examiner should respond to the following:  

a)  Does the Veteran have a neurological deficit in his right upper or either lower extremities?  

b)  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that any identified deficit is related to, or otherwise aggravated by (i.e., underwent a permanent increase in severity) his service-connected degenerative disc disease of the cervical, thoracic or lumbar spine disabilities?  

c)  If any identified neurological deficit is considered to be a consequence of nerve damage that was caused or aggravated by the service-connected cervical, thoracic or lumbar spine disabilities, the examiner should identify the specific nerves involved and whether there is complete or incomplete paralysis.  If incomplete, indicate whether it is mild, moderate, moderately severe, or severe.  

d)  Identify all neurological complaints and findings attributable to the Veteran's C-8 radiculopathy of the left upper extremity, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function of the left upper extremity.  If applicable, the examiner should disassociate any neurological findings related to the service-connected left ulnar nerve palsy from any nerve damage related to the C-8 radiculopathy.  

e)  Does the Veteran have a disability of the left upper extremity involving MG I?  

f)  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that the injury to MG I was due to the SFW in service or is related to, or otherwise aggravated by a service-connected disability?  If related to service or a service-connected disability, the examiner should provide a detailed description of all residuals associated with injury to MG I.  

Both examiners should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiners are only able to theorize or speculate as to the relationship, if any, between any identified disability and service, this should be so stated.  

3.  Then, readjudicate the merits of the remaining claims on appeal, including entitlement to a higher level of SMC based on the need for A&A at a rate between 38 U.S.C.A. § 1114(n) and (o).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court





of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


